Le Grand, C. J.,
delivered the opinion of this court.
This was an action of replevin, instituted by the appellee, to recover a horse which the appellant had purchased at a sheriff’s sale, under a fieri facias, issued on a judgment obtained by one Frazier against the appellee.
The facts of the case are substantially these: Frazier sued the appellee before a single justice of the peace in election district No. 4, of Carroll county, and obtained a judgment. The appellee appealed to the district court of the same district, whereupon, at the instance of Frazier, the case was removed to district court, No. 5, and a judgment obtained, on which issued the fieri facias under which the horse was sold to the appellant. When the case was appealed to district No. 4, no petition was filed by the appellant. There was no objection, so far as we are informed by the record, taken at the time of the trial to the jurisdiction of the court.
*60Under this state of case the appellee, in substance, asked the circuit court at the trial of this action, to instruct the jury if they should find the facts we have given, that then the judgment of district court No. 5, was void, and the plaintiff, the present appellee, entitled to recover. In thus ruling we think the circuit court erred.
Were it conceded, that irregularities existed in the proceedings before the justices, yet, if they had jurisdiction of the subject and of the parties, the purchaser took a go.od title, there being nothing wrong on the face of the writ of fieri facias,
The principle is well settled, that the judgment of a court of competent jurisdiction, when .cowing incidentally in .question, or offered as eyidence .of title in any court, is conclusive upon the question decided, and cannot be impeached on the ground of informality in the proceedings, or error or mistake of the court, in the matter which has been adjudicated. Raborg’s Adm’x, vs. Hammond’s Adm’r, 2 Harr. and Gill, 42. Barney vs. Patterson, 6 H. & J., 182. Fishwick vs. Sewell, 4 H. & J., 394.
This being so the question presented is, had district court No. 5, jurisdiction of the matter and the parties?
The acts which control this inquiry are, 1.835, ch, 201, and 1836, ch. 305. These acts being in pari materia must b.e construed together, that is, as if they constituted but one statute.
By the third section of the act of 1836, it is provided, that in all cases to be tried before a single justice of the peace, either party shall be allowed an appeal to the county court, or district cowrt of the district in which any such cases may be tried, where they shall be tried de novo, See. Under this section the case was appealed to district No. 4, and under the 21st section of the act of 1835, the case was removed into district court No. 5, where the judgment was rendered. The’ failure to file a petition in district No. 4, we do not consider a circumstance sufficient to oust the jurisdiction of that court. The parties appeared before district court No. 5, and tried the *61case. Besides this, the 19th section of the act of 1835, expressly provides, there shall he no special pleading in the district courts; and the 20th section of the same act, provides, that in all cases, suits, complaints or prosecutions, instituted or brought before the district courts, either party shall be entitled to appear, and prosecute and defend the same, by agent or attorney. In the case now under consideration, the party complaining availed himself of this privilege, and we see nothing in the requirements of the legislation on the subject which made, under the circumstances of this case, the filing of a petition in district court No. 4, indispensable to the jurisdiction .of district court No. 5; and this being so, that court had authority to render the judgment which it did, and for the reason we have given it cannot be collaterally inquired into, as is proposed to be done in this case.
We deem it unnecessary to say anything in regard to the point presented by the second exception, it having been abandoned by the appellant.

Judgjnejht reversed ¡and procedendo awarded.